DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1b (implant/frame embodiment of Figures 11-13) in the reply filed on 06/01/22 is acknowledged. Applicant’s election without traverse of Sub-species 1b2 (frame of Figures 15/17) in the reply filed on 08/22/22 is acknowledged.
Applicant's election with traverse of species 2a (implant thickness of figures 3/8a) in the reply filed on 08/22/22 is acknowledged. The traversal is on the ground(s) that the Examiner has not identified the differentiating characteristic of each species of group 2. This is not found persuasive because the restriction requirement distinctly stated that the species of group 2 are differentiated in their different thicknesses (page 3 mailed 04/04/22). This was further elaborated on, on page 4 halfway down the page. 
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of species 3b (implant is intended for a cheek) in the reply filed on 08/22/22 is acknowledged. The traversal is on the ground(s) that the implant of the claimed invention is not limited to either use in the cheek or jaw area. This is found persuasive and the restriction requirement of group 3 is withdrawn.


Claim Objections
Claims 5, 8, 18 are objected to because of the following informalities:  
Claim 5 is objected to for referring to “the entire periphery” with improper antecedent basis.
Claim 8 is objected to for referring to “said retention eyelets” with improper antecedent basis.
Claim 18 is objected to for referring to “the entire periphery” with improper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8-10, 12-13, 15-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brie et al. (EP 2975893 A1) hereinafter known as Brie in view of Heino et al. (US 20050261780 A1) hereinafter known as Heino.
Regarding claim 1 Brie discloses an implant for filling a bore hole in a bone (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Brie was considered capable of performing the cited intended use. See, for example figures 1-2) comprising:
a biocompatible plate with upper and lower surfaces (Figures 3-4 item 20/22); and 
a support frame having:
a central portion located at least partially within the plate (Figures 3-4 item 30),
	an outer rim (Figures 3-4 item 23), and a plurality of fastening points (Figures 3-4 item 24) adapted for attaching the implant to bone surrounding a bore hole in which the plate is inserted (this is likewise stated as an “intended use” of the fastening points (see explanation above). See also [0044] the openings are intended to receive an element to attach to underlying bone), and 
a plurality of arms extending between the central portion and outer rim (Figures 3-4 item 31), the arms extending inwardly and downwardly away from said outer rim such that the central portion is located below the plane of the outer rim (Figures 3-4 show the concave structure of the implant extending below the outer rim 23), 
but is silent with regards to the outer rim having the fastening points for attaching the implant to bone.
However, regarding claim 1 Heino teaches an implant for filling a bore hole in a bone ([0026]) which includes a support frame including a central portion, an outer rim with fastening points to attach the implant to bone, and a plurality of arms (Annotated Figure 3e below). Brie and Heino are involved in the same field of endeavor, namely bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of Brie so it included fastening points on the outer rim as is taught by Heino in order to increase the number of fastening points, thus changing the overall flexibility and conformability of the implant. Depending on the location of implantation this might be desirable as allowing the implanting surgeon to control the contour and securement of the implant better, at multiple fastening points and spread the stress/strain around the fastening points more completely.

    PNG
    media_image1.png
    441
    657
    media_image1.png
    Greyscale

Regarding claim 2 the Brie Heino Combination teaches the implant of claim 1 substantially as is claimed,
wherein Brie further discloses the central portion comprises an inner ring (Figures 3-4 item 30), the arms (31) connecting the inner ring (30) to the outer rim (23) (Figures 3-4). The Examiner notes that Heino also further teaches the central portion comprises an inner ring (Annotated Figure 3e above the inner ring is understood to be located within the central portion), and the arms connect the inner ring to the outer rim (Annotated Figure 3e).
Regarding claim 13 the Brie Heino Combination teaches the implant of claim 2 substantially as is claimed,
wherein Brie further discloses the fastening points comprise retention eyelets (Figures 3-4 item 24) adapted to receive fasteners therethrough (see the explanation regarding “intended use” statements in the rejection to claim 1 above. See also Brie [0044]). The Examiner notes that Heino also teaches the fastening points comprise retention eyelets which may receive fasteners if desired (Annotated Figure 3e, [0026].).

Regarding claim 5 the Brie Heino Combination teaches the implant of claim 1 substantially as is claimed,
wherein Brie further discloses the outer rim extends about an entire periphery of the biocompatible plate (Figures 3-4).
Regarding claim 6 the Brie Heino Combination teaches the implant of claim 5 substantially as is claimed,
wherein Brie further discloses the outer rim includes the central plate located centrally therein (Figures 3-4), and wherein Heino further teaches the outer rim comprises a polygonal ring (Annotated Figure 3e). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the outer rim as is taught by Heino since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Brie.
Regarding claim 8 the Brie Heino Combination teaches the implant of claim 6  substantially as is claimed,
wherein Heino further teaches the polygonal ring has a plurality of apexes and the retention eyelets are located at the apexes of the polygonal ring (Annotated Figure 3e).
Regarding claim 9 the Brie Heino Combination teaches the implant of claim 6 substantially as is claimed,
wherein Brie further discloses the fastening points comprise retention eyelets (Figures 3-4 item 24) adapted to receive fasteners therethrough (see the explanation regarding “intended use” statements in the rejection to claim 1 above. See also Brie [0044]). The Examiner notes that Heino also teaches the fastening points comprise retention eyelets which may receive fasteners if desired (Annotated Figure 3e, [0026].).
Regarding claim 12 the Brie Heino Combination teaches the implant of claim 5 substantially as is claimed,
wherein Brie further discloses the central portion comprises an inner ring (Figures 3-4 item 30), and the arms (31) connect the inner ring (30) to the outer rim (23) (Figures 3-4).

Regarding claims 15-16 the Brie Heino Combination teaches the implant of claim 1 substantially as is claimed,
wherein Brie further discloses the arms extend between the central portion and outer rim (see the rejection to claim 12 above),
and wherein Heino further teaches the implant includes a deformation zone “associated with” each arm, the deformation zone comprising a reduced with region on the outer rim adjacent the arm (see Figure 3e wherein the outer rim includes thicker areas which house eyelets, and thinner areas which connect them. These are considered “deformation zones” since the implant will be more likely to deform there than at the thicker areas of an eyelet, if a large enough deformation force is applied. These areas are considered to be “associated with” the arms of the Combination which extend inward, since they are positioned all around the perimeter of the outer rim, and the arms connect the outer rim throughout the entire perimeter as well.)
Regarding claim 18 Brie discloses an implant for filling a bore hole in a bone (this is stated as an “intended use” (see explanation in the rejection to claim 1 above). See also Figures 1-2.) comprising:
a biocompatible plate having upper and lower surfaces (Figures 3-4 item 30/22); and 
a support frame (Figures 3-4 item 31/30) having:
a central portion comprising an inner ring located at least partially within the plate (Figures 3-4 item 30),
an outer rim extending about an entire periphery of the central portion (Figures 3-4 item 23), 
a plurality of retention eyelets (Figures 3-4 item 24) adapted to receive fasteners therethrough for attaching he implant to bone surrounding a bore hole in which the plate is inserted (see the explanation/rejection above in the rejection to claim 1 above regarding “intended uses”. See also [0044]), and 
a plurality of arms extending between the inner ring and outer rim (Figures 3-4 item 31),
wherein the outer rim comprises a longitudinal axis with the central portion located centrally therein (Figures 3-4),
but is silent with regards to the outer rim comprising the eyelets,
and the outer rim being a polygonal ring.
However, regarding claim 18 Heino teaches an implant for filling a bore hole in a bone ([0026]) which includes a support frame including a central portion, an outer rim with fastening points to attach the implant to bone, and a plurality of arms (Annotated Figure 3e), wherein the outer rim comprises a polygonal ring (Annotated Figure 3e). Brie and Heino are involved in the same field of endeavor, namely bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of Brie so it included fastening points on the outer rim as is taught by Heino in order to increase the number of fastening points, thus changing the overall flexibility and conformability of the implant. Depending on the location of implantation this might be desirable as allowing the implanting surgeon to control the contour and securement of the implant better, at multiple fastening points and spread the stress/strain around the fastening points more completely.
Regarding claim 19 the Brie Heino Combination teaches the implant of claim 18 substantially as is claimed,
wherein Brie further discloses the plurality of arms extend inwardly and downwardly away from the outer rim such that the central portion is located below the plane of the outer rim (Figures 3-4).

Claims 3-4, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brie and Heino as is applied above, further in view of Engqvist et al. (WO 2011112145 A1) hereinafter known as Engqvist ‘145.
Regarding claim 3 the Brie Heino Combination teaches the implant of claim 2 substantially as is claimed,
but is silent with regards to the central portion comprising a plurality of inner support members located within the plate and extending inward from the inner ring.
However, regarding claim 3 Engqvist ‘145 teaches a bone implant which includes a central portion which includes inner support members (see Figures 5-8 which all show a central part of an implant which includes support members the whole way through). Brie and Engqvist ‘145 are involved in the same field of endeavor, namely bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the frame of the Brie Heino Combination so that the arms (31) of Brie extend the whole way through the center of the implant as is taught by Engqvist ‘145 in order to provide the continuous and constant support throughout the entirety of the implant. The Examiner notes that if the arms 31 of Brie continue to extend straight through the center ring 30, these can be called inner support members as they extend inward from the inner ring.
Regarding claim 4 the Brie Heino Combination teaches the implant of claim 3 substantially as is claimed,
wherein Brie further discloses the fastening points comprise retention eyelets (Figures 3-4 item 24) adapted to receive fasteners therethrough (see the explanation regarding “intended use” statements in the rejection to claim 1 above. See also Brie [0044]). The Examiner notes that Heino also teaches the fastening points comprise retention eyelets which may receive fasteners if desired (Annotated Figure 3e, [0026].).
Regarding claim 14 the Brie Heino Combination teaches the implant of claim 13 substantially as is claimed,
but is silent with regards to the central portion comprising a plurality of inner support members located within the plate and extending inward from the inner ring.
However, regarding claim 14 see the rejection to claim 3 above.
Regarding claim 20 the Brie Heino Combination teaches the implant of claim 18 substantially as is claimed,
but is silent with regards to the central portion comprising a plurality of inner support members located within the plate and extending inward from the inner ring.
However, regarding claim 20 see the rejection to claim 3 above.

Claim 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brie and Heino as is applied above, further in view of Kumar et al. (US 20060271201 A1) hereinafter known as Kumar.
Regarding claim 7 the Brie Heino Combination teaches the implant of claim 6 substantially as is claimed,
but is silent with regards to the outer rim being hexagonal or pentagonal.
However, regarding claim 7 Kumar teaches an implant which takes a hexagonal shape (Figures 3; [0022]). Brie and Kumar are involved in the same field of endeavor, namely bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of the Brie Heino Combination so that the implant took a hexagonal shape as is taught by Kumar since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Brie Heino Combination. The Examiner notes that when applied to the Combination, the outer rim of the Brie Heino Kumar Combination would likewise be hexagonal since the shape of the overall implant is hexagonal. 
Regarding claim 10 the Brie Heino Combination teaches the implant of claim 9 substantially as is claimed,
wherein Brie further discloses the biocompatible plate has a longitudinal axis centrally located with respect to the outer rim (Figures 3-4 the plate longitudinal axis will be central to the rim),
but is silent with regards to the plate having a circular cross-section.
However, regarding claim 10 Kumar teaches wherein ceramic implant bodies can have a circular cross-section (Figure 5a; [0022]). Brie and Kumar are involved in the same field of endeavor, namely bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cross-sectional shape of the plate of the Brie Heino Combination so that it has a circular cross-section as is taught by Kumar since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Brie Heino Combination. 
Regarding claim 11 the Brie Heino Combination teaches the implant of claim 5 substantially as is claimed,
but is silent with regards t the plate being a tapered cylinder with the upper surface being larger than the lower surface.
However, regarding claim 11 Kumar teaches wherein ceramic implant bodies can be cylindrical (Figure 5a; [0022]). Brie and Kumar are involved in the same field of endeavor, namely bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cross-sectional shape of the plate of the Brie Heino Combination so that it has a cylindrical shape, or a tapered shape as taught by Kumar since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Brie Heino Combination.  
As regards the obviousness of the implant comprising a tapered cylinder with a top being larger than a bottom, the Examiner refers to Kumar Figure 5f in which tapered shapes are also contemplated. The Examiner understands the shape of the Combination as being non-limiting and obvious no matter its shape. A tapered cylinder would appear to simply be combining two embodiments of Kumar, which a person of ordinary skill would also find obvious. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brie and Heino as is applied above, further in view of Engqvist et al. (WO 2013035083 A2) hereinafter known as Engqvist.
Regarding claim 17 the Brie Heino Combination teaches the implant of claim 1 substantially as is claimed,
but is silent with regards to the plate comprising a hydraulic cement composition.
However, regarding claim 17 Engqvist teaches that hydraulic cement compositions can be used within bone implants (Abstract). Brie and Engqvist are involved in the same field of endeavor, namely bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of Brie so that it included a hydraulic cement within its ceramic plate as is taught by Engqvist since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/31/22